J-S58041-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                           Appellee

                      v.

WILLIAM JUNIOR SAVAGE

                           Appellant                 No. 720 WDA 2014


                    Appeal from the PCRA Order April 24, 2014
                 In the Court of Common Pleas of Fayette County
               Criminal Division at No(s): CP-26-CR-0001792-2009


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PLATT, J.*

JUDGMENT ORDER BY GANTMAN, P.J.:                FILED SEPTEMBER 29, 2014

      Appellant, William Junior Savage, appeals pro se from the order

entered in the Fayette County Court of Common Pleas, dismissing as

untimely his serial petition filed per the Post Conviction Relief Act (“PCRA”),

at 42 Pa.C.S.A. §§ 9541-9546. On May 6, 2010, a jury convicted Appellant

of aggravated indecent assault−without consent, aggravated indecent

assault−complainant less than thirteen years of age, aggravated indecent

assault   of     a   child,   indecent   assault−without   consent,   indecent

assault−complainant less than thirteen years of age, and corruption of

minors. The court sentenced Appellant on May 20, 2010, to an aggregate

term of seven to fifteen years’ imprisonment.        This Court affirmed the

judgment of sentence on November 15, 2010.           See Commonwealth v.

_________________________

*Retired Senior Judge assigned to the Superior Court.
J-S58041-14


Savage, 22 A.3d 1071 (Pa.Super. 2010). Appellant filed numerous pro se

filings, which the court denied after it appointed counsel, who filed a

Turner/Finley “no-merit” letter and motion to withdraw that the court

granted. On March 11, 2014, Appellant filed pro se what the court deemed

was Appellant’s fourth PCRA petition. The court issued Rule 907 notice on

April 1, 2014, and dismissed Appellant’s petition as untimely on April 24,

2014. Appellant timely filed a pro se notice of appeal on May 1, 2014. The

court did not order Appellant to file a Rule 1925(b) statement, and Appellant

filed none.

      The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Hackett, 598 Pa. 350, 956 A.2d 978 (2008).

“Jurisdictional time limits go to a court’s right or competency to adjudicate a

controversy.”   Id. at 359, 956 A.2d at 983.       Under the amended PCRA,

effective 1/16/96, a PCRA petition must be filed within one year of the date

the underlying judgment becomes final.        42 Pa.C.S.A. § 9545(b)(1).      A

judgment is deemed final “at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking

review.” 42 Pa.C.S.A. § 9545(b)(3).

      Instantly, Appellant filed his current petition for post-conviction relief

on March 11, 2014, more than three years after his judgment of sentence

became final on December 15, 2010.         Further, the one-year grace period


                                     -2-
J-S58041-14


provided in the amended PCRA “does not apply to second or subsequent

petitions, regardless of when the first petition was filed.” Commonwealth

v. Fairiror, 809 A.2d 396, 398 (Pa.Super. 2002), appeal denied, 573 Pa.
703, 827 A.2d 429 (2003). Additionally, Appellant’s current PCRA petition

fails to plead and prove any cognizable exception to the statutory timeliness

requirements. See 42 Pa.C.S.A. § 9545(b)(1) (providing three exceptions to

one-year time limit under PCRA). Accordingly, the court properly dismissed

the petition as untimely.

      Order affirmed.

Judgment Entered.


Deputy Prothonotary



Date: 9/29/2014




                                    -3-